Fourth Court of Appeals
                               San Antonio, Texas
                           MEMORANDUM OPINION
                                  No. 04-15-00218-CV

                                        David GOAD,
                                          Appellant

                                            v.

                           Eric STREY and Does 1 through 10,
                                      Appellees

                     From the County Court, Guadalupe County, Texas
                              Trial Court No. 2014-CV-0392
                        Honorable Robin V. Dwyer, Judge Presiding

                                   Consolidated with

                                  No. 04-15-00219-CV

                                        David GOAD,
                                          Appellant

                                            v.

                                   Jamie OSBORNE,
                                       Appellee

                     From the County Court, Guadalupe County, Texas
                              Trial Court No. 2014-CV-0393
                        Honorable Robin V. Dwyer, Judge Presiding

PER CURIAM

Sitting:     Sandee Bryan Marion, Chief Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

Delivered and Filed: November 4, 2015
                                                                   04-15-00218-CV & 04-15-00219-CV


DISMISSED

        The brief of appellant David Goad in these consolidated appeals was originally due July

20, 2015. Neither the brief nor a motion for extension of time was filed. We have provided Goad

a copy of the appellate record and granted him extensions of time until October 19, 2015, to file

the brief.

        Our last order, dated September 25, 2015, ordered Goad’s brief must be received in this

court by October 19, 2015, and that mailbox rule would not apply. Our order advised Goad that

the court would not grant further extensions of time to file appellant’s brief and that if the brief

were not received by the date ordered, the court would dismiss the appeal without further notice.

See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (court may dismiss appeal because

appellant has failed to comply with a court order within the time provided). On October 16, 2016,

Goad filed a motion requesting thirty days to advise the court when he might be able to complete

a brief. The motion is denied and these appeals are dismissed.

                                                 PER CURIAM




                                                -2-